

117 HR 2508 IH: NO EMITS Act
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2508IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. Rodney Davis of Illinois introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to optimize the sequestration of carbon and the reduction of net emissions through agricultural practices, and for other purposes.1.Short titleThis Act may be cited as the Naturally Offsetting Emissions by Managing and Implementing Tillage Strategies Act of 2021, or the NO EMITS Act.2.Soil health transition incentive programSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended by adding at the end the following:(k)Soil health transition incentive program(1)Establishment and purposesThe Secretary shall establish a soil health transition incentive program to assist producers in transitioning to soil health cropping systems by—(A)providing incentives to adopt soil health cropping systems, including by addressing the economic risk during a transition to a new soil health cropping system; and(B)providing technical assistance for such a transition.(2)Contracts(A)In generalThe Secretary shall enter into soil health transition incentive contracts with producers under this subsection to provide payments for—(i)the adoption and installation of soil health practices (including cover cropping, no till, and minimum till) or cropping systems; and(ii)completing, managing, maintaining, and improving the soil health practices or cropping systems for the duration of the contract, as determined appropriate by the Secretary.(B)Payment amountsIn determining the amount of payments under subparagraph (A), the Secretary shall consider, to the extent practicable—(i)the level and extent of the soil health practice or cropping system to be adopted, installed, completed, managed, maintained, or improved;(ii)the cost of the adoption, installation, completion, management, maintenance, or improvement of the soil health practice or cropping system;(iii)income foregone by the producer, including payments, as appropriate, to address—(I)increased economic risk;(II)loss in revenue due to anticipated reductions in yield; and(III)economic losses during transition to new cropping systems; and(iv)the extent to which compensation would ensure long-term continued management, maintenance, and improvement of the soil health practice or cropping system.(C)TermA contract under this subsection shall have a term of not fewer than 5 years and not more than 7 years.(3)Individualized agronomic technical assistanceTo assist producers in making a successful transition to a soil health cropping system, the Secretary shall provide individualized and multiyear agronomic technical assistance, at the option of the producer, through—(A)the Secretary;(B)a third party provider;(C)a commercial entity (including a farmer cooperative or agriculture retailer);(D)a nonprofit entity with agronomic expertise; or(E)a State or local government (including a conservation district)..3.On-farm conservation innovation trialsSection 1240H(c) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(c)) is amended—(1)in paragraph (1)(B)(i)—(A)in subclause (VI), by striking ; and and inserting a semicolon; and(B)by adding at the end the following:(VIII)practices related to livestock production; and; and(2)in paragraph (2), by striking $25,000,000 and inserting $50,000,000.4.State assistance for soil healthSubchapter B of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa–21 et seq.) is amended by adding at the end the following: 1240L–2.State assistance for soil health(a)DefinitionsIn this section:(1)Eligible Indian tribeThe term eligible Indian tribe means an Indian tribe that is—(A)implementing a soil health program for the area over which the Indian tribe has jurisdiction; and(B)meeting or exceeding performance measures established by the Indian tribe for the soil health program.(2)Eligible StateThe term eligible State means a State that is—(A)implementing a soil health program for the State; and(B)meeting or exceeding performance measures established by the State for the soil health program.(3)Soil health programThe term soil health program means a program to improve soil health on agricultural land that—(A)is broadly consistent with the soil health principles of the Natural Resources Conservation Service, as determined by the Secretary; and(B)may include—(i)technical assistance;(ii)financial assistance;(iii)on-farm research and demonstration;(iv)education, outreach, and training;(v)monitoring and evaluation; or(vi)such other components as the Secretary determines appropriate.(b)Availability and purpose of grantsFor fiscal years 2022 through 2026, the Secretary shall make grants to eligible States and eligible Indian tribes for the purpose of improving soil health on agricultural lands through the implementation of State and Tribal soil health programs.(c)Applications(1)In generalTo receive a grant under this section, an eligible State or eligible Indian tribe shall submit to the Secretary an application at such time, in such a manner, and containing such information as the Secretary shall require, which shall include—(A)a description of performance measures to be used to evaluate the State or Tribal soil health program and the results of any activities carried out using grant funds received under this section; and(B)an assurance that grant funds received under this section will supplement the expenditure of State or Tribal funds in support of soil health, rather than replace such funds.(2)Tribal optionAn Indian tribe shall have the option, at the sole discretion of the Indian tribe, to be incorporated into the application of an eligible State.(d)PriorityIn making grants under this section, the Secretary shall give priority to eligible States and eligible Indian tribes with a climate action plan that includes soil health, as determined by the Secretary.(e)Grants(1)AmountThe amount of a grant to an eligible State or eligible Indian tribe under this section for a fiscal year may not exceed the lower of—(A)$5,000,000; or(B)as applicable—(i)50 percent of the cost of implementing the State soil health program in the fiscal year; or(ii)75 percent of the cost of implementing the Tribal soil health program in the fiscal year.(2)TermA grant under this section shall be for 1 year, and may be renewed annually.(f)Audits and reviewsAn eligible State or eligible Indian tribe receiving a grant under this section shall submit to the Secretary—(1)for each year for which the State or Indian tribe receives such a grant, the results of an audit of the expenditures of the grant funds; and(2)at such intervals as the Secretary shall establish, a review and evaluation of the State or Tribal soil health program.(g)Effect of noncomplianceIf the Secretary, after reasonable notice to an eligible State or eligible Indian tribe receiving a grant under this section, finds that the State or Indian tribe has failed to comply with the terms of the grant, the Secretary may disqualify, for 1 or more years, the State or Indian tribe from receipt of future grants under this section.(h)FundingOf the funds made available to carry out this subchapter, $100,000,000 shall be available in each of fiscal years 2022 through 2026 to carry out this section.(i)Administration(1)DepartmentThe Secretary may not use more than 3 percent of the funds made available to carry out this section for a fiscal year for administrative expenses.(2)States or Indian tribesAn eligible State or eligible Indian tribe receiving a grant under this section may not use more than 7 percent of the granted funds for a fiscal year for administrative expenses..5.Technical assistanceSection 1241(c) of the Food Security Act of 1985 (16 U.S.C. 3841(c)) is amended by adding at the end the following:(5)Special initiative(A)In generalIn each of fiscal years 2022 through 2026, the Secretary shall carry out a special technical assistance initiative to assist producers in mitigating and adapting to climate change, using, of the funds of the Commodity Credit Corporation, an amount equal to not less than 1 percent of the amount of funds made available by subsection (a) for the fiscal year.(B)Provision of technical assistanceThe Secretary shall provide technical assistance under this paragraph to producers—(i)in accordance with section 1242(c); or(ii)notwithstanding such section, through a cooperative agreement or contract with—(I)a cooperative extension;(II)a nongovernmental organization; or(III)a State, Tribal, or Federal agency..